Exhibit 10.7

AMENDMENT TO AMENDED AND RESTATED

CLEVELAND-CLIFFS INC RETIREMENT PLAN

FOR NON-EMPLOYEE DIRECTORS

The Amended and Restated Cleveland-Cliffs Inc Retirement Plan for Non-Employee
Directors, as amended and restated as of July 1, 1995, is hereby amended by
adding a new paragraph to the end of Section 3.1 to read as follows:

“Notwithstanding the preceding provisions of this Section 3.1, a Participant who
has not attained the normal retirement age for Directors, but who has at least
five years of continuous service as a Director, may commence the receipt of his
benefit computed under this Section 3.1 on or after attaining the age of 65
(treating the date that he commences as his “Commencement Date”); provided,
however, that such benefit shall be actuarially reduced, using assumptions and
factors designated by an actuary selected by the Company, to reflect the
commencement of such benefit prior to the normal retirement age for Directors.”

IN WITNESS WHEREOF, this Amendment has been adopted by the Company as of
January 1, 2001.

 

CLEVELAND-CLIFFS By:   /s/    J.S. Brinzo   Chairman and Chief Executive Officer